﻿123. It gives me great pleasure,
Mr. President, to join the representatives who have preceded
me in congratulating you on your election as
President of the thirty-third session of the General Assembly
. Your long experience in .international affairs and
the prestige that you enjoy in the international community
. will undoubtedly assist you in successfully 'conducting the
work of this Assembly. We are greatly pleased by your
election.
124. I should like to pay a tribute to my friend, Mr. Lazar
Mojsov, our outgoing President, Representatives here will
remember that during the past year he played a major role
and contributed most effectively to the successful conduct
of the thirty-second session of the General Assembly and
the special sessions held this year.
125. I should like also to associate myself with previous
speakers who have expressed high regard for and appreciation
of the contribution of our Secretary-General,
Mr. Kurt Waldheim, whose continued determination to
make the United Nations an effective instrument for the
creation of lasting peace and security in the world has
earned him the co-operation and support of all Member
States.
126. Only recently we were grieved to learn of the passing
away of three eminent world statesmen whose contributions
to international peace and. harmony are so well
known to all of us. The late Pontiff, Pope Paul VI,
dedicated his ministry and his efforts to bringing peace to
-all mankind. While expressing our deep regret at his passing,
I am confident that his words and his mission will long be
remembered. Last week we were shocked to learn or the
sudden passing away of Pope John Paul I, whose brief but
promising period of office was marked by dedication to
world peace.





127. The late President of Kenya, Mr. Jomo Kenyatta, was a symbol of a nationalist statesman who dedicated his life to securing freedom for his people at a crucial stage in Africa's struggle against colonialism. He emerged as a great
world leader dedicated to the struggle for international peace and universal freedom.
128.	It is a great pleasure for me on behalf of Sri Lanka to welcome Solomon Islands as the one hundred and fiftieth Member of this Organization. The admission of Solomon Islands reflects the constant widening of the membership of the United Nations towards ultimate universality.
129.	It is my personal privilege to address this Assembly as the first Foreign Minister of the Democratic Socialist Republic of Sri Lanka. I have pleasure in conveying to this Assembly the good wishes and greetings of my President, His Excellency J. R. Jayewardene.
130.	In our Constitution, adopted on 7 September of this year, we have pledged to build a fair, just, democratic and socialist society. The Constitution enshrines the rule of law, guarantees the enforcement of the fundamental rights of the citizen, and outlaws discrimination, be it on grounds of caste, colour or creed. The new Constitution is a national declaration of commitment and dedication not only to the domestic ideal of a fair and just society but also to the ideals of the United Nations, its Charter and the obligations of its Members.
131.	The agenda that will occupy the General Assembly at this session includes the issues that are of major concern to the international family. For several years mankind had, after bitter experience, worked out arrangements in various stages for the stabilization of peace. Those efforts gave rise to an improvement in the environment of international relations. However, in recent months we have been unwilling witnesses to a deterioration in this climate. The period of detente witnessed some relaxation of tensions, but now detente seems to be threatened. The question is therefore legitimately asked, Are we returning to another cold-war era? We hesitate to answer in the affirmative. It is our hope that this interruption in the relaxation of tensions we are witnessing is only a temporary one. Detente, in our view, means the acceptance of peaceful coexistence, not just in limited areas of the world for limited periods by a limited, number of countries, but throughout the whole universe in which we live. We believe that detente should not be overthrown; and we believe that it cannot survive by being limited to particular areas or particular groupings.
132.	Looking back at the momentous events of the past year I see four international conferences as being of vital political importance to those of us who belong to the third world. There was the tenth special session, devoted to disarmament, in May of this year; the fifteenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity [OAU], in Khartoum in July, the Conference of Ministers for Foreign Affairs of Non-Aligned Countries, in Belgrade, also in July; and, finally, the World Conference to Combat Racism and Racial Discrimination, in Geneva in August.
133.	To my mind, those four Conferences symbolize the genuine efforts of the third-world countries to restructure the world political order,, No doubt it will take more conferences before we see the reality of a new international society. But we have come a long way from the time when the voice of the third world was unheard, unnoticed and unheeded.
134.	Year after year we have in this Assembly discussed the threat to peace that arises from the arms race and the qualitative and quantitative escalation of armaments. We met in this Assembly last May in the tenth special session to discuss the question of disarmament, the problem of greatest concern for the future of all mankind. The reactions to the results of that special session have been many and varied. Sri Lanka, together with the other non-aligned countries, had agitated for the special session, and Sri Lanka had the privilege of introducing, on behalf of the non-aligned countries, the United Nations General Assembly resolution calling for the special session [resolution 32/88J. The results of the special session have only partially satisfied us. However, we feel it has opened the way to a serious examination of the problem and to the adoption of practical measures that could help in realizing the ultimate goal of general and complete disarmament under effective international control.
135.	The special session has also made possible the reform of the machinery for accelerating the process of disarmament. We welcome the revival of the United Nations Disarmament Commission and the reconstitution of the Committee on Disarmament, of which Sri Lanka is one of the new members. In both bodies we shall contribute whatever is within our capacity to help the advancement of the cause of disarmament.
136.	Sri Lanka's concern over the problem of the arms race and the threat it poses to mankind has been expressed by the President of Sri Lanka, His Excellency J.R. Jayewardene. In a special appeal to all Heads of State or Government, our President sought their support for the creation of a world disarmament authority within the United Nations system.18 We hope that that proposal and the many others that were laid before the special session will receive the serious consideration of those who have been entrusted with the task of studying this problem. We feel that the conscience of mankind has now been stirred to a point where it is realized that practical and urgent steps must be taken to curb the threat that armaments pose to mankind.
137.	Two months ago the largest single regional group of both the United Nations and the non-aligned movement met in Khartoum. We hail the success of the OAU Assembly and applaud its conclusions [see A/331235 and Corr.1] as a sharp rejection of the beginning of a new scramble for Africa. The African position on the questions of colonialism, apartheid and racism emerged united and unshakable. The leadership given by that meeting to the peoples of Africa constitutes a firm determination to keep foreign intervention outside the African continent. We admire the resolution of African problems by the Africans themselves, as symbolized in the proposals made for the solution of the Western Sahara question and for the normalization of relations between Angola and Zaire. We support the OAU position on Zimbabwe and Namibia, and we look forward to the day when the Patriotic Front in Zimbabwe and SWAPO in Namibia will, as the true representatives of their people, enjoy their right to govern their countries. We welcome, in this connexion, the admission of SWAPO to full membership in the non-aligned movement.
138.	Later in July this year 87 non-aligned nations, all of which are Members of the United Nations, met in Belgrade at the Foreign Minister level. It was a Conference that was preceded by a considerable amount of adverse publicity. That publicity highlighted bilateral differences among the non-aligned members in an attempt to create the impression of disunity and disarray. As the Chairman of the non-aligned movement, Sri Lanka viewed those assessments with great concern. We recognized that those attempts to challenge the unity and progress of the movement stemmed from a fundamental recognition that the movement has grown into a formidable factor on the international scene.
139.	What the 87 nations achieved in Belgrade represented a major reaffirmation of the fundamental principles of non-alignment and the basic unity of the non-aligned countries in their commitment to those principles. The non-aligned movement was not diverted by bilateral disputes that had unfortunately arisen among them. The Belgrade Declaration [A/33/306, annex I] stands, therefore, as a remarkable and courageous document. We stand united for a new system of international relations based on true independence and non-interference in internal affairs and for equality and justice in relationships among countries.
140.	Sri Lanka is proud that at this crucial juncture of the history of non-alignment the responsibility was placed on it to be Chairman of the movement. We are dedicated to the course of strict non-alignment. I referred earlier to the non-aligned movement's initiative on holding a special session on disarmament. This is one of the many achievements that the non-aligned group of nations has recorded in its history. We look forward to greater achievements. Our aims are in complete harmony with the aims of the United Nations, and indeed the efforts of the non-aligned strengthen the role of the United Nations. We seek to democratize the decision-making process in international affairs. The non-aligned movement stands resolutely for a system of complete equality and justice in all spheres. We believe that the era of an international system based on unequal exchange is over. The fact that so many nations of the world belong to the non-aligned movement and the desire on the part of newly liberated countries to join the movement are ample testimony to the validity of the principles of the movement. It is also significant that no member of the non-aligned movement has expressed a desire to leave the movement.
141.	The non-aligned movement has never pretended to be a solid monolith. Indeed, we have specifically rejected the idea of a bloc. Two thirds of the world's countries and peoples belong to the non-aligned movement, and we go forward to the Sixth Conference of Heads of State or Government of Non-Aligned Countries, to be held in Havana in 1979, confident of the future. These principles and objectives constitute the framework for a new world political and economic order which the non-aligned seek to usher in. They are the principles of self-determination, independence and the equality of nation States, freedom from all forms of domination and pressure, international peace and justice, and mutually beneficial co-operation. These principles will ensure the creation of conditions for all nations to live in dignity and prosperity.
142.	These principles are not merely of academic value, for their application, be it to the situation in Africa, that in the Middle East or that in the Indian Ocean, is clearly evident in the Belgrade Declaration. They are non-aligned positions which the Government of Sri Lanka endorses.
143.	With regard to the Middle East, we are disappointed that all our efforts so far have failed to ensure the return of all occupied territory and the restitution of the inalienable national rights on the Palestinian people.
144.	We are aware of the developments that have taken place with regard to the Middle East question since the Belgrade Conference. Those developments have now become the subject of serious study by Member States and by members of the non-aligned movement. However, we wish to reiterate our position, which has been made clear in this forum and elsewhere. It is our view that the solution to the Middle East question should be in accordance with the relevant resolutions of the United Nations and the decisions of the non-aligned movement.
145.	With regard to the Declaration on the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)], Sri Lanka is glad to note that the Ad Hoc Committee on the Indian Ocean is recommending to the General Assembly that a meeting of the littoral and hinterland States be held in New York, from 2 to 13 July next year [see resolution 32/86], We believe that the next step should be the early convening of a conference.
146.	The attention of the world is focused now on the great continent of Africa. The final phase of the struggle of the African people against colonialism and minority racist domination has gathered momentum. We look forward to the total elimination of colonialism and racism from Namibia and Zimbabwe. We earnestly hope for an end to the inhuman practice of apartheid and await the day when majority African rule is a reality in South Africa. The true course of history cannot be diverted. The just cause of the African people must triumph. It is surprising that we still have among us those of whom it may be said that they have eyes but see not and ears but "hear not.
147.	The tragic irony is that these minority racist regimes refuse to see their inevitable end. They seek instead to perpetuate themselves. By doing so, what do they hope to gain? How long can they cling on? Their stay is temporary. We salute the courageous nationalist forces in those countries for their heroic struggle; they are not far from their goals.
148.	I Would be failing in my duty if I did not refer to the situation in Cyprus. We call for the effective implementation of United Nations resolutions which call for respect for the sovereignty, independence, territorial integrity and non-alignment of the Republic of Cyprus and non-interference in its internal affairs.
149.	We are greatly disturbed by the recent developments in Lebanon, which is a member of the non-aligned movement. Therefore I wish to make an appeal on humanitarian grounds: I appeal for an immediate cease-fire and urge that no party involved should attack civilian targets, but should allow the supply of food to the sick and the wounded and to the civilian population.
150.	A special word on human rights, which figure so prominently in the Belgrade Declaration, is relevant. Sri Lanka stands resolutely on the principles of the United Nations Charter and the Universal Declaration of Human Rights. Our participation in the World Conference to Combat Racism and Racial Discrimination, held in Geneva in August this year, was based on the premise that human rights, like peace, are indivisible. We support an integral and comprehensive approach to the question of human rights, which must be viewed in the national, social and economic context.
151.	The insignificant progress in the negotiations for the New International Economic Order has been very clearly brought out in the Belgrade Declaration adopted by the non-aligned Foreign Ministers. The one body that sought to negotiate a package deal encompassing the principal issues at stake-namely, the Conference on International Economic Co-operation—ended in miserable failure.
152.	Meanwhile, in the absence of purposeful action on the kinds of interrelated issues discussed at the Conference on International Economic Co-operation, the world economy has continued to stagnate. Unemployment in the member countries of the Organization for Economic Co-operation and Development is in excess of 17 million. The defensive reflex action of each developed country to raise prevailing levels of protection can only deprive developing countries of access to markets. The collective effect of such action can only result in the worsening of stagnation. If, in addition, international credit becomes curtailed, then the world as a whole is bound to face unprecedented levels of unemployment.
153.	Yet it is not difficult to see areas of mutual interest common to developing and developed countries alike. It has been accepted, for example, for quite some time now that, in the absence of mechanisms for recycling the balance-of-payments surpluses warranted by the world's economic potential, actual growth must inevitably be well below capacity. In a sense, the relative degree of ease with which the international banking system has so far coped with the recycling problem of recent years has distracted attention from more durable attempts to translate short-term liquidity into long-term investment.
154.	It was with a view to exploring ways and means of enhancing, diversifying and making more stable the long-term flows of investment funds that, in my address to this Assembly last year, I suggested possibilities for action in two areas: first, better facilities for exploration for natural resources, including petroleum; secondly, the diversification of investment channels that will become possible through a revival of the idea of multilateral investment insurance or reinsurance mechanisms and other forms of guarantee facilities. Their total impact would be expected better to utilize global excess capacities. As it happens, not long after the relevant resolution was passed in the United Nations General Assembly [resolution 32/176], there was presented to the Intergovernmental Group of 24 on International Monetary Affairs at its meeting on 28 April this year in Mexico a proposal for a long-term recycling facility to
19 See Official Records of the General Assembly, Thirty-second Session, Plenary Meetings, 12th meeting, paras. 1-36.
finance purchases of capital goods by developing countries. That proposal was also placed on the agenda of the relevant United Nations expert group, as well as on that of the Development Committee of IMF and IBRD. Unfortunately, the United Nations expert group was unable to devote sufficient attention to the proposal.
155.	Modifications of this proposal are possible and desirable with respect to both the amounts and the terms of the finance to be raised. It is, moreover, an open question how far the desired expansionary impact of the proposal on the world economy can be adequately achieved if it is tied too rigidly to project finance. The decision of the IMF Interim Committee of the Board of Governors on the International Monetary System last week to allocate 4 billion special drawing rights in each of the next three years—that is from 1979 to 1981—is welcome in the present context.
156.	This same broad objective—namely, the development of the relevant degree of mutuality of interest within the international community—was the intent of my remarks last year on the question of natural resources exploration. The report of the expert group20 which resulted points out, for example, that on certain assumptions the financing requirements for the exploration of petroleum between now and 1990 could be in the range of $US 12 to 25 billion in the oil-importing developing countries alone [see A/.33/256, para. 10].
157.	A wide range of mutual interests could be served by a suitably devised multilateral financing mechanism-estimated by the expert group to require' at least $US 500 million [ibid., annex, para. 83] —that would go into areas of further exploration and wildcat drilling which have been a traditional preserve of multinational corporations. It would also continue to provide an expanding export market for oil-exporting developing countries. The lessening of exploration risks resulting from such a multilateral fund could, in turn, permit the negotiation of better terms between countries and investors in the development phase. Directly within the ambit of the activities of UNDP are the group's suggestions for the improvement of facilities and coverage of the United Nations Revolving Fund for Natural Resources and I would urge the General Assembly's endorsement of both sets of proposals.
158.	The vexed question of the common fund has still not been resolved except in so far as a commitment to principle is concerned. We therefore attach' the greatest importance to a successful conclusion of the meeting21 now scheduled for 14 November this year. We are encouraged by recent expressions of positive views made by several developed countries, .particularly at the last Development Committee meeting in Washington concerning the common fund, and we would naturally welcome the establishment of that fund on a generally agreed basis, without driving the developing countries to establish a fund through the mobilization of their own resources..
20	Group of Experts on Mineral and Energy Exploration in Developing Countries.
21	United Nations Negotiating Conference on a Common Fund under the Integrated Programme for Commodities.
159.	Without in any way prejudicing the common fund, Sri Lanka has proposed to the non-aligned countries the creation of a better co-ordinated information system with regard to trends in prices and supplies of at least those key commodities which bulk large in international trade. The proposal has already been earmarked for study by a group of non-aligned countries, and we hope that it will gain the attention of the Assembly at this present session.
160.	Much has been said in this forum about the New International Economic Order. The General Assembly at its last session set up the Committee Established under General Assembly Resolution 32/174, otherwise known as the Committee of the Whole, where the dialogue and negotiations on the New International Economic Order could take place. We are disappointed that the Committee has not been able to perform the functions that were entrusted to it. Great concern has been expressed by representatives of third world over this break-down in the work of the Committee. At the same time, we note that those countries that had certain problems or difficulties regarding the work and mandate of the Committee have expressed a sincere desire to find a method whereby the Committee could resume its work.
161.	We reiterate our firm belief that dialogue and negotiations on the New International Economic Order should take place within the United Nations system and that the Committee should be in a position to enter into negotiations. And we hope that the deep concern expressed at the break-down of the work of the Committee will give impetus to the search for a mutually acceptable and productive basis for the continuation of its work.
162.	This is the second occasion I have had to address this distinguished gathering in my capacity as Foreign Minister. I must admit to knowledge of the existence of a growing body of cynical opinion which views the statements made by Foreign Ministers of the Member States of the United Nations as a ritualistic exercise. We arrive here every year; we say what we have to say, and we disperse. The words we utter do not, and indeed cannot, change the course of international events. More importantly for us in the poorer countries, the words we speak do not accelerate the development process in our countries. Why is it then that we persist in this exercise? Why is it that we continue to make these statements, adding to the enormous volume of paper that is already produced by the United Nations?
163.	I wish to say, in all humility and modesty, that for us the small nations, the weaker nations, the poor nations, the United Nations General Assembly represents a unique forum. It is a forum where what we say echoes throughout the world. We speak here in the hope that some of our words may get through, so that the hopes and aspirations of the men, women and children of third-world countries will register in the consciousness of the leaders of the world. We are here because our people have sent us here. We speak here to articulate the problems, hopes and fears of our people. Not to do so would be a shameful betrayal of the mandate given to us by our people. It is in this spirit that I, coming as I do from a democratic socialist country, Sri Lanka, which is both a small and a developing nation, have placed before you some thoughts on how we in Sri Lanka see the present state of international development.
